DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Newly submitted claim(s) 33-37 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention of claims 8-9, 11, 13, 22-24, and 36 and the invention of claims 33-35 are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “two or more ultrasonic transducers or probes,” “wherein a first probe is configured to range a first distance to a first side of a wall of a region of a digestive tract along a first direction,” “a second probe is configured to range a second distance to an opposite side of the wall along an opposite direction to the first direction,” “an angle between the first direction and the second direction is smaller than a threshold of 19 degrees,” and “the capsule, or at least one processor or apparatus linked to the capsule through communication is configured to obtain data of the first distance and the second distance,” as recited in claim 8 and “at least one ultrasonic probe or a camera,” “is configured to obtain data of one or more of volume, curvature and diameter of a wall of a region of a digestive tract,” “wherein the capsule or at least one processor or apparatus linked to the capsule through communication is configured to obtain one or more parameters of motility of the digestive tract referencing the data,” as recited in claim 33.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The invention of claims 8-9, 11, 13, 22-24, and 36 and the invention of claims 37-38 are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “two or more ultrasonic transducers or probes,” “wherein a first probe is configured to range a first distance to a first side of a wall of a region of a digestive tract along a first direction,” “a second probe is configured to range a second distance to an opposite side of the wall along an opposite direction to the first direction,” “an angle between the first direction and the second direction is smaller than a threshold of 19 degrees,” and “the capsule, or at least one processor or apparatus linked to the capsule through communication is configured to obtain data of the first distance and the second distance,” as recited in claim 8 and “wherein at least one processor or apparatus is configured to control a magnetron to generate magnetic force acting on the magnet driving the capsule to move in a digestive tract,” and “the at least one processor or apparatus is further configured to calculate one or more parameters of motility of the digestive tract referencing the magnetic force and motion data of the capsule,” as recited in claim 37.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 33-35 and 37-38 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
This application repeats a substantial portion of prior Application No. 17/372,518, filed 7/12/21, and adds disclosure not presented in the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/372,518, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the claims of the instant application find support in Figs. 3-5, which were not present in the prior-filed application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an angle between the first direction and the second direction is smaller than a threshold of 19 degrees” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 4 of the specification describes a Fig. 6, but there is no Fig. 6 in the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8-9, 11, 13, 22-24, and 36 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 8, the claim language “a second probe is configured to range a second distance to an opposite side of the wall along an opposite direction to the first direction,” and “an angle between the first direction and the second direction is smaller than a threshold of 19 degrees” appears to be new matter.  The closest support that the examiner could find for this claim language is on page 8 of Applicant’s specification as originally filed, which states “wherein the angle between α1 and α2 should be smaller than a threshold Tα, wherein Tα could be set at 19°.”  However, the previous sentence states that “[i]n actual implementations, both the first direction and the second direction may deviate form the line as set above and result in for example α1 and α2 respectively.”  The “line set above” is presumed to refer to “[a] lien connecting two points on the gastric wall (A20, A21).”  In looking at Fig. 2, this is a straight line that has “point A20 along a second opposite direction” (see page 8 of Applicant’s specification as originally filed).  Therefore, there is not an embodiment where there is both a straight line, with opposite first and second directions, and an angle than is smaller than a threshold of 19 degrees.
For claim 11, the claim language “wherein the capsule or at least one processor or apparatus linked to the capsule through communication is configured to obtain, referencing the morphological features, one or more parameters of motility of the digestive tract comprising frequency and strength of peristalsis of the digestive tract” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of obtaining, referencing the morphological features, one or more parameters of motility of the digestive tract comprising frequency and strength of peristalsis of the digestive tract, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 9, 11, 13, 22-24, and 36 fail to cure the deficiencies of independent claim 8, thus claim(s) 8-9, 11, 13, 22-24, and 36 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-9, 11, 13, 22-24, and 36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 8, the claim language “a first probe is configured to range a first distance to a first side of a wall of a region of a digestive tract along a first direction,” “a second probe is configured to range a second distance to an opposite side of the wall along an opposite direction to the first direction,” and “an angle between the first direction and the second direction is smaller than a threshold of 19 degrees” is ambiguous.  How can the two direction be opposite and also an angle between them be smaller than 19 degrees?  The examiner doesn’t know which interpretation to take between these two dichotomous scopes, or whether there is a third scope that is not realized at the moment.
For claim 9, the claim language “wherein at least one processor or apparatus” (lines 1-2) is ambiguous.  Claim 8, from which the claim depends, already recites “at least one processor or apparatus.”  Therefore, it is unclear whether the same “at least one processor or apparatus” is being referred to or not.  The claim is examined under the former interpretation.
For claim 11, the claim language “at least one processor or apparatus” (lines 1-2) is ambiguous.  Claim 8, from which the claim depends, already recites “at least one processor or apparatus.”  Therefore, it is unclear whether the same “at least one processor or apparatus” is being referred to or not.  The claim is examined under the former interpretation.
For claim 23, the claim term “the directional cavity diameters” (lines 2-3) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 23, the claim term “the diameter of the region” (line 3) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 36, the claim language “the volume, curvature and diameter of the wall of the region of the digestive tract” (lines 2-3) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
Dependent claim(s) 9, 11, 13, 22-24, and 36 fail to cure the ambiguity of independent claim 8, thus claim(s) 8-9, 11, 13, 22-24, and 36 is/are rejected under 35 U.S.C. 112(b).
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 6/11/22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791Out